Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8, 10, 15-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Karamuk (US 20200186905) in view of Loushin (US 20120179187).
Regarding claim 1, Karamuk discloses a method of protecting an ear canal of a patient using a protective sheath (FIG. 2; para [0110]), the method comprising:
(a) forming the protective sheath using additive manufacturing based on a digital model of anatomy of the patient, wherein the protective sheath includes a passageway extending therethrough (Custom-shaped IEH “In-Ear Housing”, a shell is made using 3D printing, para [0001], [0005], [0010], [0110]; IEH model is adjusted, as necessary, to provide for use in 3D printing/additive manufacturing of the IEH; para [0095]); and 
(b) inserting the protective sheath into the patient so that the passageway extends at least partially within the ear canal of the patient (Inserting the IEH into the ear by inserting and rotating the IEH in the ear canal. Para [0110]).
Karamuk does not expressly disclose (c) inserting at least one instrument during the surgical procedure through the passageway of the protective sheath and into the middle ear of the patient.
Loushin is directed to myringotomy (abstract) and teaches (b) inserting the protective sheath into the patient so that the passageway extends at least partially within the ear canal of the patient (Speculum device 503 is inserted; FIG. 5C, reproduced below; para [0056]); and 
(c) inserting at least one instrument during the surgical procedure through the passageway of the protective sheath and into the middle ear of the patient (Inserting handheld aspiration device 502; FIG.  5C; para [0056]).  


    PNG
    media_image1.png
    358
    367
    media_image1.png
    Greyscale


Further, Karamuk and Loushin are both in the field of improving hearing. A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the custom fit device of Karamuk would have been used for ear canal protection during surgical process because it provides custom fit device for ear canal. For example, after inserting and fitting the device of Karamuk in the ear canal comfortably to protect the ear canal, a person of ordinary skill in the art can perform further medical steps that such as viewing or doing medical treatment through the ear canal by an instrument. Such further medical steps are additional logical steps that flow from the previous steps for the improvement of hearing. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karamuk to include the step of inserting the instrument inside the canal in accordance with the teaching of Loushin so that ear treatment could be performed for improving hearing.
Regarding claim 2, Karamuk discloses wherein forming the protective sheath further comprises custom fabricating the protective sheath for the specific surface topography of the ear canal of the patient (Custom-shaped IEH “In-Ear Housing”, a shell is made using 3D printing, para [0001], [0005], [0010]; IEH model is adjusted, as necessary, to provide for use in 3D printing/additive manufacturing of the IEH; para [0095]).  
Regarding claim 3, Karamuk discloses wherein the protective sheath is not part of a hearing aid (Custom-shaped IEH “In-Ear Housing”, FIG. 2;  is a shell is used for protecting the ear canal. Para [0110]).
Regarding claim 4, Karamuk in view of Loushin teaches removing the protective sheath from the patient during the surgical procedure after removing the at least one instrument from the passageway (Loushin: The Speculum-like device 503, FIG. 5C is removed after surgery. This is an obvious step after surgery. Para [0055]-[0056]).  
Regarding claim 5, Karamuk in view of Loushin teaches protecting the ear canal using the protective sheath while inserting the at least one instrument through the passageway of the protective sheath (Loushin: It is obvious that ear canal is protected when used with Speculum-like device 503, FIG. 5C, with the instrument.).  
Regarding claim 6, Karamuk discloses  wherein the protective sheath minimizes disturbances to a lining and the tissue of the ear canal caused by insertion and subsequent extraction of the at least one instrument through the passageway (Model is adjusted to optimize and meet the user's requirements. Para [0011]).
Regarding claim 7, Karamuk in view of Loushin teaches  inserting the at least one instrument using a transcanal approach (Aspiration device 502 is used through canal; para [0055]-[0056]) to access the middle ear of the patient, wherein the transcanal approach allows for the eardrum to be endoscopically visualized and accessed through the ear canal (Hole in the Speculum-like device 503, FIG. 4A, 5C would allow the ear drum to visualize endoscopically. Para [0049]).  
Regarding claim 8, Karamuk  discloses 
wherein forming the protective sheath further includes: 
(i) imaging the ear canal of the patient (scanning and imaging of the ear canal; para [0070]), 
(ii) generating the digital model to be a three-dimensional digital model of the ear canal from the imaging step (In 30, the 3D digital image of the ear canal is used to process a virtual model of a custom in-ear housing to fit the user's ear canal. In 30, a shape of the virtual model of the IEH can be processed to conform with at least a part of the 3D digital image of the ear canal. Para [0072]), and (iii) fabricating the protective sheath using the three-dimensional model (3D printing/additive manufacturing; para [0085]).
Regarding claim 10, Karamuk  discloses forming the protective sheath further comprises forming the protective sheath using additive manufacturing using the three-dimensional model (3D printing/additive manufacturing; FIG. 2; para [0085]).  
Regarding claim 15, Karamuk  discloses locating a surgical target location using one or more location marks disposed on the protective sheath (Plurality of ridges 222. FIG.2; such ridges could be used for locating a surgical target. )
Regarding claim 16, Karamuk discloses a method of protecting an ear canal of a patient using a protective sheath (FIG. 2; para [0016]), the method comprising:
(a) imaging the ear canal of the patient (scanning and imaging of the ear canal; para [0070]);
(b) generating a three-dimensional model of the ear canal from the imaging step (In 30, the 3D digital image of the ear canal is used to process a virtual model of a custom in-ear housing to fit the user's ear canal. In 30, a shape of the virtual model of the IEH can be processed to conform with at least a part of the 3D digital image of the ear canal. Para [0072]); 
(c) fabricating the protective sheath using the three-dimensional model (3D printing/additive manufacturing; para [0085]), wherein the protective sheath includes a passageway extending therethrough;
(d) inserting the protective sheath into the patient so that the passageway extends at least partially within the ear canal of the patient (Inserting into the ear by inserting and rotating the IEH in the ear canal. Para [0110]).
Karamuk does not expressly disclose inserting at least one instrument during the surgical procedure through the passageway of the protective sheath and into the middle ear of the patient.  
Loushin is directed to myringotomy (abstract) and teaches  (b) inserting the protective sheath into the patient so that the passageway extends at least partially within the ear canal of the patient (Speculum-like device 503 is inserted; FIG. 5C, reproduced above; para [0056]); and 
(c) inserting at least one instrument during the surgical procedure through the passageway of the protective sheath and into the middle ear of the patient (Inserting handheld aspiration device 502; FIG.  5C; para [0056]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karamuk to include the step of inserting the instrument inside the canal in accordance with the teaching of Loushin so that ear treatment could be performed safely.
Regarding claim 17, Karamuk discloses wherein fabricating the protective sheath further comprises forming the protective sheath using additive manufacturing using the three- dimensional model (3D printing/additive manufacturing; FIG. 2; para [0085]).  

Claim(s) 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karamuk (US 20200186905) in view of Loushin (US 20120179187) and further in view of Perkins (US 20060023908).
Regarding claims 9, 18, Karamuk does not expressly disclose wherein imaging the ear canal further comprises performing a CT scan or an MRI scan.  
Perkins teaches wherein imaging the ear canal further comprises performing a CT scan or an MRl scan (A CT, MRI or optical scan may be performed on the individual to generate a 3D model of the ear canal and the tympanic membrane. Para [0021]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karamuk to scan ear canal in accordance with the teaching of Perkins so that 3D model of the ear canal could be made with already available CAT or MRI scans.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karamuk (US 20200186905) in view of Loushin (US 20120179187) and further in view of Begg (US 20180153376 A1).
Regarding claim 11, Karamuk does not expressly disclose removing fluid through an integrated suction lumen of the passageway.
Begg teaches removing fluid through an integrated suction lumen of the passageway (Perforations 504 are used to suction fluid from an area. FIG. 6; Para [0047]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Karamuk to include an integrated suction lumen so that fluid could be suctioned out from the ear canal when necessary.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karamuk (US 20200186905) in view of Loushin (US 20120179187) and further in view of Fujimoto (US 20080188715).
Regarding claim 12, Karamuk does not expressly disclose providing fluid from a fluid source through an integrated irrigation lumen (hole 52; FIG. 3) of the passageway (para [0064]-[0065], [0075]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karamuk to include an integrated irrigation lumen in the sheath so that fluid could be supplied to the ear canal when necessary. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karamuk (US 20200186905) in view of Loushin (US 20120179187) and further in view of Hadani (US 20090036739).
Regarding claim 13, Karamuk does not expressly disclose visualizing the surgical procedure using an integrated camera chip coupled with a camera using a wire.   
Hadani is directed to a sheath (400) to cover a medical device and teaches visualizing the surgical procedure using an integrated camera chip (Camera 404) coupled with a camera using a wire (The acquired images by the camera are transferred through the wires running along the sheath to a proximal end of the sheath. FIGS. 5-6; Para [0065]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karamuk to include a step of visualizing surgical procedure in accordance with the teaching of Hadani so that the surgery could be seen during the surgery.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karamuk (US 20200186905) in view of Loushin (US 20120179187) and further in view of Brody (US 20160022367).
Regarding claim 14, Karamuk does not expressly disclose cleaning a lens of an endoscope using an integrated lens cleaner coupled with the passageway of the protective sheath.
Brody teaches cleaning a lens of an endoscope using an integrated lens cleaner coupled with the passageway of the protective sheath (A minimally invasive lens cleaner that comprises  a sleeve 10 that slides over and connects to a medical instrument, and (2) a soft surface, pad 20,  that is attached to the sleeve for the purpose of cleaning a lens is provided. Para [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karamuk to include lens cleaner in accordance with the teaching of Brody so that the lens could be cleaned while in use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO- 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        09/05/22